                  Case 19-12256-BLS            Doc 457        Filed 12/09/19          Page 1 of 2



                          IN THE UNITBD STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                )
ln re:                                                          )     Chapter    11

                                                                )
DESTINATION MATERNITY                                           )     Casc No. 19-12256 (BI-S)
CORPORA'IION, et al.,t                                          )
                                                                )     (Jointly Administered)
                                                                )
                                   Debtors.                     )     Ref. No. 253,398
                                                                )

           NOTICB OF CANCELLATION OF AUCTION AND WINNING BIDDER

         I'LEASE TAKE NOTICB that on November 14,2019 the Courl entered the Order (l)

Approving lhe Bidding Procedures,             (ll) Scheduling lhe llid     Dectdlines ctnd the Auction,        (lll)

Approving lhe Form and Manner o.f'Notice Thereú, and (lV) Granling Relaled Relief lD.l.253l

(the "Bid Proceclures Order").2

         PLBASE TAKE FURTHER NOTICE that on l)ecember 3.2019. the Court entered the

Order (l) Approving lhe Deblor,s' Selection o./ a Stalking Hor,se Bidder, (ll0 Approving Bid

Proteclions in Coruteclion Thereutilh, ancl        (lll)   Granting Relatetl Relie/'lD.l.3981 (the "Stalkins

Horse Order").

         PLEASE TAKE FURTHER NOTICE that the Auction scheduled f'or December 9,

2019 at 9:00 a.m. (Eastern Daylight Time) fìrr the sale of substantially all of'the Debtor's

assets has been cancelled.




' The Debtors in these chapter ll cases, along with the last four digits of each Debtor's federal tax identification
number, aLe: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, lnc. (4780). 'fhe location of the Debtors' plincipal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2
 Capitalized terrns used but not defined herein shall have the ureanings ascritred to them in the Bid Ploceclures
Order or the Stalking Horse Older.

{l2stÌ 002-w0059201   |
                 Case 19-12256-BLS   Doc 457    Filed 12/09/19    Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order.

the Stalking Florse APA is the Winning Bid and the Stalking l{orse Bidder is the Winning

Bidding.

Dated: Decenlber 9, 2019                       RATH & COBB LLP
                                                   {
Wilmington, Delaware                               j
                                                   ll

                                            G. Landis (DE Bar No. 3407)
                                     Kerri K. Mumford (DE Bar No. 4186)
                                     Jenniler L. Cree (DE Bar No. 5919)
                                     919 North Market Street, Suite 1800
                                     Wilmington, I)elaware I 980 I
                                     Telephone: (302)467-4400
                                     F'acsimile:   (302)467-4450
                                     Ernail:       landis@lrclaw.com
                                                   mumford@lrclaw.com
                                                   cree@lrclaw.corn
                                     -and-
                                     KIRKT,AND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     Clrristopher T. Greco, P.C. (admitted pro hac vice)
                                     601 Lexington Avenue
                                     New York. New York 10022
                                     Telephorre: (212) 446-4800
                                     Facsimile: (212) 446-4900
                                     Email:        christopher.greco@kirkland.com

                                     Co^Counsel to Lhe Debtors and Dehtors in Po,gsession




{r2s8,002-w00s920I,}                     2
